Case 3:20-cv-05222-JD Document 10-13 Filed 08/04/20 Page 1 of 4




           EXHIBIT M
RT goes undercover as In The Now - EU vs DISINFORMATION
                        Case 3:20-cv-05222-JD Document 10-13 Filed 08/04/20 Page 2 of 4




          MAY 22, 2017




          Do you remember the viral video, which claimed to show how an independent
          journalist told off “mainstream media” colleagues at a UN press conference about
          Aleppo? Have you seen the Facebook video with Merkel and Putin trying to keep up
          appearances as their national anthems are being played by an Egyptian military
          orchestra? Or the video showing how a man in Thailand “hugs stray dogs to give them
          the love they never had”? If so, you might, perhaps unknowingly, have watched or
          even shared online material which is part of the pro-Kremlin disinformation campaign.
          Perhaps it comes as no surprise that a video which addresses Syria, and which the
          Disinformation Review has classified as straightforward disinformation, can be traced
          back to the Kremlin. But how did wrongly played national anthems and a man who is a
          friend of animals come into the picture? The answer lies in an online project called “In
          The Now”.

          RT, the flagship of openly Kremlin-sponsored outlets, has come a long way since it
          started as Russia Today and with the official aim to promote “the Russian perspective”
          internationally. The channel’s name change to the acronym RT was one notable
          development in its ambition towards claiming broad and global journalistic relevance


1 of 3                                  https://euvsdisinfo.eu/rt-goes-undercover-as-in-the-now/
RT goes undercover as In The Now - EU vs DISINFORMATION
                        Case 3:20-cv-05222-JD Document 10-13 Filed 08/04/20 Page 3 of 4

          beyond merely transmitting the Kremlin’s take on different policy areas. RT’s latest
          offspring, In the Now, has no traces of Russia left in its name, but still shares with RT
          the inability to pass the “propaganda vs media” litmus test: Questions targeting the
          Russian authorities, their policies and their actions, are something you will not
          encounter.

          In the Now, which started as a talk show on RT with an American host (RT uses
          international hosts to keep its ties to Russia out of plain view), provides a youthful
          appeal, different from the more formal attitudes in RT’s news reporting, and
          communicates via Facebook and Youtube. To get an impression of In The Now, watch
          this latest version of a talk show called The Fake Book, which tries to turn the tables
          and accuse international media of the very disinformation which pro-Kremlin outlets
          produce. The young American female host is paired with an also young male host with
          a British accent, who in a very straightforward and informal way ridicule what is
          depicted as the frenzy in leading American media over President Trump. Only a
          limited part of the message is about “the Russian perspective”. But it is always there,
          and never challenged. “In The Now” steps further away from identification with the
          Kremlin by adding videos with high emotional and entertainment value to the output.
          This becomes bait to attract audiences which would otherwise not be attracted by
          highly political stories (RT has a track record of mainly attracting politically interested,
          but marginally far-right or far-left audiences) and acts as camouflage to keep the
          output’s ties to Russia’s government at least two or three clicks away.

          In The Now presents a cocktail mixing highly political stories with absolutely apolitical
          entertainment and emotional clickbait. A look at In The Now’s Facebook feed
          illustrates this approach; in chronological order the stories they currently feature
          (accessed 19 May 2017) are:

             The talk show “Fake Book” where all other than pro-Kremlin media are accused of
             “fake news”;
             A young man who has his hair cut with the help of fire;
             A video showing alleged “US war crimes against Iraqi civilians”;
             A story presented as “Son TAKEN AWAY from mom by social services after
             REFUSING to give him anti-depressants”;
             An update about the Super Mario computer game;
             A video advertised as “Shocking footage shows scientists brutally testing drugs on
             monkeys”;
             A video showing how hundreds of mobile phones are operated in China to create
             artificial clicks titled “Ever wanted to know what a ‘like factory’ looks like?”

          Only two out of seven (#1 and #3) have direct relevance for Russia’s international


2 of 3                                  https://euvsdisinfo.eu/rt-goes-undercover-as-in-the-now/
RT goes undercover as In The Now - EU vs DISINFORMATION
                        Case 3:20-cv-05222-JD Document 10-13 Filed 08/04/20 Page 4 of 4

          policies; the rest are entertainment or highly emotionally loaded stories. In The Now’s
          website front page has a similar mix of political and apolitical messaging. Here, the top
          story is about a man who enjoys posing as a mermaid, the Thai man who hugs stray
          dogs is also featured here, and only story #17 has a political message with the title
          “Putin ‘burning in hell’ in Ukraine church painting”. However, when something which is
          so important to the pro-Kremlin narrative as the World War 2 narrative is at stake, In
          The Now lets the masks fall, leaves the entertainment and animal friends on the side
          and let their American host go all in as a Russian patriot when she, wearing the St.
          George ribbon, compares numbers of losses in the war, as the Disinformation Review
          highlighted in its last issue.

          For more reporting about In The Now, read Buzzfeeds article “This Quirky New Viral
          Video Channel Is Funded By The Russian Government”.

          Further reading:

          ICYMI and In The Now: The Support Vessels of the RT Flagship

          Viral “Manspreading” Video is Staged Kremlin Propaganda




3 of 3                                  https://euvsdisinfo.eu/rt-goes-undercover-as-in-the-now/
